       Case 2:20-cv-02904-SM-DMD Document 51 Filed 04/21/21 Page 1 of 14



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

ST. CHARLES SURGICAL                                                      CIVIL ACTION
HOSPITAL LLC, ET AL.,
     Plaintiffs

VERSUS                                                                    NO. 20-2904

HUB INTERNATIONAL, LTD., ET AL.,                                          SECTION: “E” (3)
    Defendants


                                    ORDER AND REASONS

        Before the Court is the motion to remand by Plaintiffs Center for Restorative Breast

Surgery, LLC (“CRBS”) and St. Charles Surgical Hospital, LLC (“SCSH”) (together, the

“Hospital”).1

                                          BACKGROUND

        This insurance dispute arises out of the COVID-19 pandemic in Orleans Parish,

Louisiana.2 On May 1, 2020, the Hospital filed a claim in the Civil District Court for the

Parish of Orleans, Louisiana against Defendant Jordan Parnell for negligence based on

his alleged failure to advise the Hospital about the availability of pandemic coverage.3 The

Hospital also has filed claims for breach of contract, negligence, insurance proceeds, and

bad faith penalties against Defendants Starr Surplus Lines Insurance Company (“Starr”)

and HUB International, Ltd. (“HUB).4

        On October 23, 2020, Starr removed this action to the United States Court for the

Eastern District of Louisiana, invoking this Court’s diversity jurisdiction under 28 U.S.C.


1 R. Doc. 13. Defendant Star Surplus Lines Company (“Starr”) opposes the motion. R. Doc. 21. Defendants
HUB International, Ltd. (“HUB”) and Jordan Parnell oppose the motion. R. Doc. 22. Plaintiffs filed a reply.
R. Doc. 31. Defendant Starr filed a sur-reply. R. Doc. 36. Defendants HUB and Parnell filed a sur-reply. R.
Doc. 39.
2 R. Doc. 1-1 at 14, ¶ 11.
3 R. Doc. 1-1 at 26, ¶ 61.
4 R. Doc. 1-1 at 25-28, ¶¶ 60-70.

                                                    1
       Case 2:20-cv-02904-SM-DMD Document 51 Filed 04/21/21 Page 2 of 14



§ 1332.5 CRBS and SCSH are limited liability companies with Louisiana citizens as

members and are deemed Louisiana citizens for jurisdictional purposes. Jordan is a

Louisiana citizen. Defendants Starr and HUB are not citizens of Louisiana.

        On November 23, 2020, Plaintiffs moved to remand the action.6

                                              STANDARD

        Federal courts are courts of limited jurisdiction and possess only the authority

conferred upon them by the U.S. Constitution or by Congress.7 A civil action over which

federal courts have original jurisdiction may be removed to federal court unless expressly

prohibited by another statute.8 The principles of comity and federalism mandate strict

construction of removal statutes in order to minimize encroachment on the sovereignty

of state courts.9

        A common ground for removal is diversity jurisdiction, which is designed to

provide out-of-state defendants a forum to litigate free of local prejudices.10 When

removal is based on federal diversity jurisdiction, 28 U.S.C. § 1332 requires the removing

party to show that (1) complete diversity of citizenship exists between the parties, and (2)

the amount in controversy exceeds $75,000.00, exclusive of interest and costs.11

Jurisdiction is decided at the time of removal.12 “The removing party bears the burden of

showing that federal jurisdiction exists and that removal was proper.”13 “In every case



5 R. Doc. 1.
6 R. Doc. 13.
7 Howery v. Allstate Ins. Co., 243 F.3d 912, 916 (5th Cir. 2001).
8 28 U.S.C. § 1441(a).
9 See Gutierrez v. Flores, 543 F.3d 248, 251 (5th Cir. 2008).
10 Aerojet-General Corp. v. Askew, 511 F.2d 710, 716 n6 (5th Cir. 1975) (“The very purpose of federal

diversity jurisdiction is to avoid bias against parties from outside the forum state.”).
11 Garcia v. Koch Oil Co. of Tex., Inc., 351 F.3d 636, 638 (5th Cir. 2003) (citing St. Paul Reinsurance Co. v.

Greenburg, 134 F.3d 1250, 1253 (5th Cir. 1998)).
12 Id. See Gebbia v. Wal-Mart Stores, Inc., 233 F.3d 880 (5th Cir. 2000) (recognizing that subsequent

events, such as a reduction in the amount in controversy, will generally not divest jurisdiction).
13 See Manguno v. Prudential Property and Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002).

                                                      2
       Case 2:20-cv-02904-SM-DMD Document 51 Filed 04/21/21 Page 3 of 14



where a diverse defendant proves that the plaintiff's decision to join an in-state party is

improper, the diverse defendant gains access to the federal courts. If, however, the foreign

defendant fails to prove the joinder improper, then diversity is not complete, the diverse

defendant is not entitled to remove, and remand is mandated.”14

                                       LAW AND ANALYSIS

        In its notice of removal, Starr argues Parnell’s non-diverse citizenship should be

disregarded under the improper joinder doctrine.15 28 U.S.C. § 1441(b)(2) prohibits

removal solely on the basis of diversity jurisdiction “if any of the parties in interest

properly joined and served as defendants is a citizen of the State in which such action is

brought.”16 Under the improper joinder doctrine, a court may dismiss an improperly

joined defendant from a removed state case and disregard that defendant’s citizenship for

purposes of diversity jurisdiction.17

        The Fifth Circuit has recognized two ways for the removing party to establish

improper joinder: (1) “actual fraud in the pleading of jurisdictional facts” or (2) an

“inability of the plaintiff to establish a cause of action against the non-diverse party in

state court.”18 Only the latter is of concern in this case because Starr does not argue

Plaintiffs’ jurisdictional allegations were fraudulent. Instead, Starr argues the Hospital

has no reasonable possibility of recovery against Parnell because (1) the duty he allegedly

breached is not recognized under Louisiana law, and (2) his claims are perempted.




14 Smallwood v. Ill. Cent. R. Co., 385 F.3d 568 (5th Cir. 2004).
15 R. Doc. 1 at ¶ 14. Plaintiffs are Louisiana limited liability companies whose individual members are
Louisiana resident. Id. at ¶¶ 3, 5. Defendant Jordan Parnell is a Louisiana resident. Id. at ¶ 14.
16 28 U.S.C. § 1441(b)(2) (emphasis added).
17 Flagg v. Stryker Corp., 819 F.3d 132, 136 (5th Cir. 2016) (en banc).
18 Smallwood v. Illinois Cent. R. Co., 385 F.3d 568, 573 (5th Cir. 2004) (citing Travis v. Irby, 326 F.3d 644,

646–47 (5th Cir. 2003)).
                                                      3
       Case 2:20-cv-02904-SM-DMD Document 51 Filed 04/21/21 Page 4 of 14



        Defendants’ burden of persuasion on Plaintiffs’ improper joinder is heavy.19 “In

determining the validity of an allegation of improper joinder, the district court must

construe factual allegations, resolve contested factual issues, and resolve ambiguities in

the controlling state law in the plaintiff’s favor.”20 “The test for improper joinder where

there is no allegation of actual fraud is whether the defendant has demonstrated that there

is no possibility of recovery by the plaintiff against an in-state defendant.”21 While the

standard for evaluating a claim of improper joinder is similar to the standard used when

evaluating a Rule 12(b)(6) motion for failure to state a claim, the scope of the Court’s

inquiry is broader than it would be with a Rule 12(b)(6) motion; the Court will not “pre-

try” the case, but the Court may, in its discretion, “pierce the pleadings” under certain

circumstances and consider summary judgment type evidence to determine whether the

plaintiff’s claim has a factual basis.22 Although post-removal filings may not be considered

to support new causes of action not raised in the state court petition, they may be

scrutinized “for purposes of determining whether there is any reasonable basis for

predicting that [the plaintiff] might be able to establish [the defendant’s] liability on the

pleaded claims.”23 In B, Inc. v. Miller Brewing Co., the Fifth Circuit clarified what each

party may introduce:

        In support of their removal petition, the defendants may submit affidavits
        and deposition transcripts; and in support of their motion for remand, the
        plaintiff may submit affidavits and deposition transcripts along with the
        factual allegations contained in the verified complaint.24

19 Travis, 326 F.3d at 649.
20 Rodrigue v. Continental Ins. Co., No. 14-1797, 2014 WL 4999465, at *2 (citing Burden v. Gen. Dynamics
Corp., 60 F.3d 213, 216 (5th Cir. 1995)).
21 Rodrigue v. Continental Ins. Co., No. 14-1797, 2014 WL 4999465, at *2 (E.D. La. Oct. 7, 2014) (citing

Smallwood, 385 F.3d at 573).
22 Ross v. Citifinancial, Inc., 344 F.3d 458, 461 (5th Cir. 2003).
23 Griggs v. State Farm Lloyds, 181 F.3d 694, 700 (5th Cir. 1999).
24 B., Inc. v. Miller Brewing Co., 663 F.2d 545, 549 (5th Cir. 1981); See Carriere v. Sears Roebuck and Co.,

893 F.2d 98 (5th Cir. 1990) (“While we have frequently cautioned the district courts against pretrying a
case to determine removal jurisdiction, we have also endorsed a summary judgment-like procedure for
disposing of fraudulent joinder claims.”).
                                                     4
          Case 2:20-cv-02904-SM-DMD Document 51 Filed 04/21/21 Page 5 of 14



“[T]he inability to make the requisite decision in a summary manner itself points to an

inability of the removing party to carry its burden.”25 “[A]lthough the type of inquiry into

the evidence is similar to the summary judgment inquiry, the district court is not to apply

a summary judgment standard but rather a standard closer to the Rule 12(b)(6)

standard.”26 “The district court must also take into account ‘the status of discovery’ and

consider what opportunity the plaintiff has had to develop its claims against the non-

diverse defendant.”27

     I.      Plaintiffs have a possibility of recovery against Jordan Parnell.

          Plaintiffs bring a claim of negligence against Jordan Parnell for his failure to advise

them of the availability of pandemic coverage.28 Defendants argue Plaintiffs have no

possibility of recovery against Parnell because the duty he allegedly breached is not

recognized under Louisiana law.

          Ordinarily, an insurance agent’s failure to procure desired coverage for a client is

actionable only under limited conditions in Louisiana.29 “[T]he plaintiff must establish:

‘(1) an undertaking or agreement by the insurance agent to procure insurance; (2) failure

of the agent to use reasonable diligence to obtain insurance and to notify the client

promptly of the absence of coverage; and (3) actions by the agent which warranted the

client’s assumption that he was insured in the amount of the desired coverage.”30 “On the

other hand, the client is himself considered responsible for adequately advising the agent

of the coverage needed and for reading the clear provisions of the insurance policy.”31


25 Id. at 574.
26 McKee v. Kansas City S. Ry. Co., 358 F.3d 329, 334 (5th Cir. 2004).
27 Id.
28 R. Doc. 1-1 at 24, ¶ 54.
29 Karam v. St. Paul Fire & Marine Ins. Co., 281 So.2d 728, 730-31 (La. 1973).
30 Prest v. La. Citizens Prop. Ins. Corp., 125 So.3d 1079, 1086 (La. 2012) (quoting Taylor v. Sider, 765 So.2d

416, 418 (La.App. 4 Cir. May 31, 2000), writ denied (La. Oct. 6, 2000)).
31 Motors Ins. Co. v. Bud’s Boat Rental, Inc., 917 F.2d 199, 205 (5th Cir. 1990) (citing Smith v. Millers Mut.

Ins. Co., 419 So.2d 59, 65 (La.App. 2 Cir. Aug. 17, 1982), writ denied, 422 So.2d 155 (La. 1982)).
                                                      5
       Case 2:20-cv-02904-SM-DMD Document 51 Filed 04/21/21 Page 6 of 14



While there is a duty of due diligence in procuring requested coverage and notifying a

client of the failure to do so,32 there is no general duty imposed on insurance agents to

advise clients of insurance options in Louisiana.33

        Louisiana courts have recognized an insurance agent may have a broader duty

under certain circumstances. “An insurance agent’s duty can be greater than merely

procuring the insurance requested, depending on what services the agent holds himself

out as performing and the nature of the specific relationship and agreements between the

agent and his client.”34 If the insurance agent becomes more than a “mere order taker’ for

the insured,” then the agent may have fiduciary duties to “advis[e] the client with regard

to recommended coverage, investigat[e] and ascertain[] the financial condition of

prospective companies, and notify[] the insured of policy cancellations or terminations.”35

“Where an agent is familiar with the insured’s business, has reason to know the risks

against which an insured wants protection, and has experience with the types of coverage

available in a particular market, we must construe an undertaking to procure insurance

as an agreement by the agent to provide coverage.”36

        In its First Supplemental and Amending Petition filed in the Civil District Court

for the Parish of Orleans, the Hospital alleges HUB and its agent, Parnell, “have held

themselves out as the leading advisors of healthcare insurance to [the] Hospital, but have

woefully failed to so advise;”37 “never discussed the option of pandemic coverage with the




32 See Karam v. St. Paul Fire & Marine Ins. Co., 281 So.2d 728, 730-31 (La. 1973) (“The client may recover
from the agent the loss he sustains as a result of the agent’s failure to procure the desired coverage. . .”).
33 Isidore Newman School v. J. Everett Eaves, Inc., 42 So.3d 352 (La. 2010).
34 Belmont Commons, LLC v. Axis Surplus Ins. Co., 569 F.Supp.2d 637, 644 (E.D. La. July 28, 2008).
35 Offshore Prod. Contractors, Inv. V. Rep. Underwriters Ins. Co., 910 F.2d 224, 230 (5th Cir. 1990).
36 Id.
37 R. Doc. 1-1 at 23, ¶ 50.

                                                      6
         Case 2:20-cv-02904-SM-DMD Document 51 Filed 04/21/21 Page 7 of 14



Hospital;”38 and are “liable. . . by failing to advise it, as a healthcare facility, of the

availability of such coverage.”39

         The petition alleges that HUB and Parnell held themselves out to be more than

agents who merely procured requested insurance. Plaintiffs point to HUB’s website,

which includes the following statements:

        “We understand your need to protect all areas of liability and exposures. . .”
        “Our team will work with you to develop integrated business insurance, risk
         management and employee benefits solutions that help improve the
         performance of your organization and: . . . protect your people, property and
         profits. . .”
        “Our healthcare systems and hospital insurance specialists will help you
         manage your total cost of risk with solutions to address: Patient and worker
         safety, including slips, trips and falls, needle sticks, and infection control.”
        “Let us be your partner in risk management.”
        Our healthcare system and hospital insurance specialists will help you:
         Identify potential gaps and deficiencies in your existing programs.”40

Plaintiffs cite Parnell’s profile on the social media site LinkedIn, which states, “Jordan

Parnell is the Healthcare Practice Group leader for HUB INTERNATIONAL's Gulf South

Region. Our practice group consults, designs risk management programs, and brokers

insurance transactions on our client[’s] behalf. Jordan is also on the national healthcare

team of HUB International which helps direct national objectives for the healthcare

vertical.”41 Plaintiffs further attach blogposts authored by Parnell titled, “Urgent Risks

Grow as Centers Grow in Numbers & Utilization,” “Best Practices for Medical Records

Management,” “Senior Care Insurance Renewals in a Hard Market,” “Four Ways for

Long-Term Care Providers to Improve their Risk Position,” and “Five Ways Your Long-

Term Care Facility can Guard Against Legal Actions.”42


38 R. Doc. 1-1 at 24, ¶ 54.
39 R. Doc. 1-1 at 25, ¶ 25.
40 R. Doc. 31-2 at 3-4 (citing https://www.hubinternational.com/industries/healthcare-

insurance/hospital-insurance/).
41 R. Doc. 31-2 at 5 (citing https://www.linkedin.com/in/jordan-parnell-6a670838)
42 R. Doc. 31-2 at 23-35.

                                                   7
       Case 2:20-cv-02904-SM-DMD Document 51 Filed 04/21/21 Page 8 of 14



           With respect to the nature of the specific relationship and agreements between the

agent and his client, the Hospital argues it relied on Parnell to understand its business

and to advise it of the coverage it needed and has presented summary judgment-style in

support of this argument. Plaintiffs attach the affidavit of Dr. Scott K. Sullivan, Jr., the

Hospital’s owner, who attested, “Parnell and the Hospital representatives would discuss

the Hospital’s insurance needs and Mr. Parnell would advise and secure coverage for the

hospital, including presenting and recommending to the Hospital various options for the

same.”43 Dr. Sullivan further attested that the “Hospital hired and maintained its

relationship with the individual Mr. Parnell specifically” and that the Hospital’s

representatives “met with Mr. Parnell at least annually regarding coverage.”44 Plaintiffs

further attach the affidavit of Louis G. Fey, an insurance expert, who attests, “Parnell

offers not only insurance advice but wide ranging Risk Management advice to the

Healthcare industry, in his role as the head of both HUB’s Gulf Coast and National Health

Care Teams. Parnell is far more than your run of the mill street insurance agent order

taker.”45

           Without passing judgment on the merits of Plaintiffs' claims, the Court finds there

is a possibility of recovery against Parnell.

     II.      The claim against Parnell is not perempted.

           Because there is a possibility of recovery based on the scope of the duty assumed

by Parnell, the Court must determine whether there is, nevertheless, no possibility of

recovery against Parnell because the claim against him is perempted.




43 R. Doc. 31-1 at ¶ 6.
44 R. Doc. 31-1 at ¶¶ 5-6.
45 R. Doc. 31-2 at ¶ 15.

                                                8
      Case 2:20-cv-02904-SM-DMD Document 51 Filed 04/21/21 Page 9 of 14



        Starr argues the Hospital’s claim against Parnell is statutorily perempted on the

face of the state court petition.46 La. Rev. Stat. § 9:5606, titled “Actions for Professional

Insurance Agent Liability” states:

        A. No action for damages against any insurance agent, broker, solicitor, or
        other similar licensee under this state, whether based upon tort, or breach
        of contract, or otherwise, arising out of an engagement to provide insurance
        services shall be brought unless filed in a court of competent jurisdiction
        and proper venue within one year from the date of the alleged act, omission,
        or neglect, or within one year from the date that the alleged act, omission,
        or neglect is discovered or should have been discovered. However, even as
        to actions filed within one year from the date of such discovery, in all events
        such actions shall be filed at the latest within three years from the date of
        the alleged act, omission, or neglect.
                                              ...
        D. The one-year and three-year periods of limitation provided in Subsection
        A of this Section are peremptive periods within the meaning of Civil Code
        Article 3458 and, in accordance with Civil Code Article 3461, may not be
        renounced, interrupted, or suspended.

        “Peremption is a period of time fixed by law for the existence of a right. Unless

timely exercised, the right is extinguished upon the expiration of the peremptive

period.”47 Peremption need not be pleaded.48 “Peremption may not be renounced,

interrupted, or suspended.”49 “Peremptive statutes are strictly construed against

peremption and in favor of the claim. Of the possible constructions, the one that

maintains enforcement of the claim or action, rather than the one that bars enforcement

should be adopted.”50

        “Ordinarily, the exceptor bears the burden of proof at the trial of the peremptory

exception.”51 Accordingly, Defendants bear the burden of proof on the issue of




46 R. Doc. 21 at 14. HUB and Parnell adopt Starr’s arguments. R. Doc. 22 at 1.
47 LA. CIV. C. art. 3458.
48 LA. CIV. C. art. 3460.
49 LA. CIV. C. art. 3461.
50 Rando v. Anco Insulations Inc., 2008-1163 (La. 5/22/09), 16 So. 3d 1065, 1083 (citation omitted).
51 Id. at 1082.

                                                    9
      Case 2:20-cv-02904-SM-DMD Document 51 Filed 04/21/21 Page 10 of 14



peremption. They must show there is no genuine issue of fact that the peremptive period

began more than three years before the Hospital filed suit in state court on May 1, 2020.52

        The original insurance policy issued to the Hospital commenced on February 9,

2016.53 Additional insurance policies were issued to the Hospital following consultation

with HUB and Parnell in 2017, 2018, and in 2019.54 In his affidavit, Dr. Sullivan attested

that the Hospital’s representatives “met with Mr. Parnell at least annually regarding

coverage for the Hospital. Mr. Parnell and the Hospital representatives would discuss the

Hospital’s insurance needs and Mr. Parnell would advise and secure coverage for the

Hospital. . .”55 Starr argues any claims were extinguished on February 9, 2019—three

years after the date the first policy issued to the Hospital took effect.56 The Hospital argues

the prescriptive period began on May 31, 2019.57

        Defendants argue any claim against Parnell was perempted three years after the

date the first policy issued to the Hospital went into effect. Defendants cite Bel v. State

Farm Mut. Auto Ins. Co. in support of their argument that renewals are “nothing more

than a continuation of the ill effects of an original unlawful act.”58 In Bel, the Louisiana

First Circuit Court of Appeal held that the plaintiff’s claim of bad advice against an

insurance agent was perempted by La. Rev. Stat. § 9:5606. The court noted, however, that

“[i]n order for each renewal to be the basis of a separate tort, the complained of conduct



52 R. Doc. 1-1 at 1.
53 R. Doc. 10-2 at 5 (“Policy Period: From 09/09/2016 at 12:01 A.M., to 02/09/2017 at 12:01 A.M. Local
Time at the address of the insured listed in the declarations.”).
54 See R. Doc. 31-1 at ¶ 6.
55 R. Doc. 31-1 at ¶ 6.
56 R. Doc. 21 at 16.
57 R. Doc. 1-1 at 13, ¶ 9 and 24, ¶ 53. The Hospital alleges that, in August 2019, it discovered an issue with

the stated square footage of its property causing it to be underinsured. Id. at 23, ¶ 51. The Hospital further
alleges in its complaint that Parnell found the mistake to be “concerning.” Id. at 24, ¶ 52. These facts are
immaterial.
58 Bel v. State Farm Mut. Auto. Ins. Co., 845 So.2d 377, 382 (La.App. 1 Cir. Feb. 14, 2003), writ denied, 845

So.2d 1057 (La. 2003).
                                                     10
      Case 2:20-cv-02904-SM-DMD Document 51 Filed 04/21/21 Page 11 of 14



must consist of separate and distinct acts, each of which gives rise to immediately

apparent damages.”59 In a footnote, Defendants point to Campbell v. Stone Ins., Inc.60 to

argue “subsequent renewals of allegedly-deficient policies do not interrupt or restart the

peremptive period.”61 In Campbell, an insurer incorrectly assured the plaintiffs that their

policy would cover them from flooding.62 The plaintiffs later discovered the policy did

not actually provide such coverage once their home was actually flooded. By then, the

peremptive period had passed. The Campbell plaintiffs brought suit in state court, the

matter was removed to this Court, and this Court refused to remand the matter because

it found the claims against the non-diverse insurance agent were perempted.63 The

instant matter is distinguishable from Campbell, however, because the plaintiffs in

Campbell merely sought to bring a claim against the agent for misrepresenting the policy

he had procured. In Campbell, the plaintiffs did not allege that the insurance agent carried

a greater duty to advise and consult with the insured. In this case, the Hospital relied on

Parnell each year to analyze its insurance needs and to advise on the options of coverage

available, including pandemic coverage.64

        In Fidelity Homestead Assoc. v. Hanover Ins. Co., a savings and loan association

brought suit against its diverse insurer to enforce coverage under its policy and against

non-diverse independent agents for negligently failing to advise on insurance policies.65

The insurer removed to federal court arguing that the non-diverse independent agents




59 Id. (citing Bustamento v. Tucker, 607 So.2d 532, 540 (La. 1992)).
60 Campbell v. Stone Ins., Inc., 509 F.3d 665 (5th Cir. 2007).
61 R. Doc. 21 at 16 n.22.
62 Campbell, 509 F.3d at 670.
63 Id.
64 See R. Doc. 31-1 at ¶¶ 6, 8 (“Parnell would advise and secure coverage for the Hospital, including

presenting and recommending to the Hospital various options for the same. . . Parnell never discussed the
option of additional pandemic coverage with the Hospital.”).
65 Fidelity Homestead Assoc. v. Hanover Ins. Co., 458 F.Supp.2d 276, 278 (E.D. La. Oct. 5, 2006).

                                                   11
      Case 2:20-cv-02904-SM-DMD Document 51 Filed 04/21/21 Page 12 of 14



were fraudulently joined to prevent removal.66 The savings and loan association moved

to remand on the ground that it did have a viable cause of action against the non-diverse

independent agents.67 Another section of this Court considered the question of when

peremption commences when an insurer has assumed a duty beyond mere insurance

procurement and explained:

        In general, renewals of insurance policies do not operate to restart
        peremption. However, renewals can be the basis of separate torts, if the
        complained of conduct constitutes separate and distinct acts, which give
        rise to immediately apparent damages. The inquiry is whether the actions
        of the insurance agents at the time of renewal can be construed to constitute
        an act separate from the initial policy procurement.68

        The instant matter is similar to Hanover. The Hospital is bringing suit against a

non-diverse insurance agent who, it alleges, breached a duty to advise on insurance

policies each year. If Parnell breached his duty to consult, analyze, and advise the Hospital

each year, his actions at the time of each renewal can be construed to constitute an act

separate from the initial policy procurement.

        In this action, Plaintiffs argue the “assumed duty require[d] more than rubber-

stamping a renewal annually” and that Parnell’s “failure to discuss communicable disease

coverage with the Hospital was ‘substandard and unreasonable’ during the 2019 renewal

process.69 The Hospital argues Parnell “met with representatives of the hospital at least

annually regarding [the] Hospital’s insurance needs and advise and secure coverage for

the Hospital.”70 The Hospital argues that each renewal process “was not a mere carrying

forward of the prior policies.”71




66 Id.
67 Id.
68 Id. at 280.
69 R. Doc. 31 at 12.
70 R. Doc. 31 at 12.
71 R. Doc. 31 at 12.

                                             12
      Case 2:20-cv-02904-SM-DMD Document 51 Filed 04/21/21 Page 13 of 14



        In Jackson v. QBE Specialty Ins. Co., an insurance company had an office policy

of reviewing and discussing available coverage options with clients.72 Although it had

assumed this greater duty beyond mere insurance procurement, it had failed to advise the

plaintiffs of available mold coverage. The plaintiffs brought suit after they suffered mold

damages. The court recognized that the peremptive period of § 9:5606 ordinarily begin to

run on the date that a copy of the insurance policy was received and that some courts have

even held that it begins to run once insurance applications were received by the agent.73

It found, however, that when an insurer has voluntarily assumed the fiduciary duty of

advising and exploring insurance options tailored to a client’s needs, then the peremptive

period could likely have commenced once the client discovered the insurer’s failure to

advise.74

        In this case, the policy in effect at the time the damages had a policy period

commencing on May 31, 201975 and the Hospital did not discover that Parnell had failed

to advise it of the availability of pandemic coverage until the COVID-19 pandemic struck

thereafter.76 Plaintiffs filed suit in the Civil District Court for the Parish of Orleans on May

1, 2020.77 The Hospital’s claim against Parnell is not perempted.

                                            CONCLUSION

        IT IS HEREBY ORDERED that the motion to remand by Plaintiffs Center for

Restorative Breast Surgery, LLC and St. Charles Surgical Hospital, LLC is GRANTED.78


72 Jackson v. QBE Specialty Ins. Co., Civ. No. 17-11730, 2018 WL 3408182 (E.D. La. July 13, 2018).
73 Id. at *7 (citing Campbell v. Stone Ins. Co., 509 F.3d 665, 672 (5th Cir. 2007) and Bates v. Allstate Ins.
Co., 48 So.3d 1141, 1144 (La.App. 4 Cir. Sept. 29, 2010)).
74 See Jackson v. QBE Specialty Ins. Co., Civ. No. 17-11730, 2018 WL 3408182 at *9 (E.D. La. July 13, 2018)

(“Under this theory, the peremptive period would likely not have begun to run until… when Plaintiff’s
discovered Terrebonne’s policy.”).
75 R. Doc. 1-1 at 13, ¶ 9.
76 R. Doc. 1-1 at 24, ¶ 55 (“Hospital has recently become aware of specific coverage available for

‘contagious or infectious disease,’ ‘outbreaks,’ ‘medical catastrophes,’ and ‘contagion’. . . ”).
77 R. Doc. 1-1 at 1.
78 R. Doc. 13.

                                                     13
    Case 2:20-cv-02904-SM-DMD Document 51 Filed 04/21/21 Page 14 of 14



This matter is REMANDED to the Civil District Court for the Parish of Orleans,

Louisiana.

      New Orleans, Louisiana, this 21st day of April, 2021.




                                    _____________________________
                                            SUSIE MORGAN
                                     UNITED STATES DISTRICT JUDGE




                                      14
